Per Curiam.  1. Attachment—Fo rthcoming bond, The bond executed by McCadden & Co. was not a statutory bond. It is in the form required by section 327 of Mansfield’s Digest, except that it is not conditioned that the defendant in the attachment suit shall perform the judgment of the court. If it be conceded that section 355 of the Digest authorizes summary judgment against a principal other than the defendant in the attachment suit, together with his sureties, still, the bond not having been executed in conformity to the statute, it cannot be enforced as a statutory bond.  % judgment on forthcoming bond—Assessment of prop-e“r' Moreover, judgment can be rendered upon the bond only , . ... when an assessment of the value of the property retained by the principal in the bond is made by the court or jury, and such assessment is made only when the plaintiff in the attachment demands it. Section 355. The plaintiff made no demand for the assessment in this case. Affirm.